Title: From Tench Tilghman to William Heath, 13 February 1781
From: Tilghman, Tench
To: Heath, William


                        
                            Sir
                             13th Feby 1781.
                        
                        His Excellency is opinion that Capt. Drew, under the above Resolve, may be brought into the Regt to which he
                            belongs, in his proper Rank, and that one of the Captains may retire upon half pay to make a Vacancy for him. 
                        
                            Tench Tilghman
                            A.D.C.
                        
                    